DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species (A): Claims 3 to 4 and 13 to 15, directed to a method and apparatus for calculating signal amplitudes and noise amplitudes of sub-band time domain signals by calculating average amplitudes of the sub-band time-domain signals, and calculating signal amplitudes according to the average amplitude of the sub-band time domain signal.  See Specification, ¶[0028] - ¶[0029] and ¶[0050] - ¶[0053]: Equation (1).
Species (B): Claim 5, directed to a method for calculating signal amplitudes and noise amplitudes of sub-band time domain signals by calculating the noise amplitudes of the sub-band time-domain signals in the current time-domain signal frame according to signal amplitudes of the sub-band time-domains signals in the current time-domain signal frame.  See Specification, ¶[0067] - ¶[0070]: Equation (4).  
Species (C): Claims 6 to 8 and 16, directed to a method and apparatus for calculating a noise amplitude of an Nth sub-band time-domain signal in a current time-domain signal frame according to a noise smooth value and the signal amplitude of the Nth sub-band time-domain signal in the current time-domain signal frame.  See Specification, ¶[0030] - ¶[0033] and ¶[0055] - ¶[0071]: Equation (2).

The species are independent or distinct because they are described as not necessarily being practiced in the same embodiment simultaneously, but a technical solution may be configured to be directed to one of the cases according to the requirements of the scenario.  See Specification ¶[0115].  Accordingly, Species (A) to (D) represent independent embodiments.  Even if some of these species could conceivably be used together, they are described as independent, and described as capable of being practiced independently.  In addition, these species are not obvious variants of each other based on the current record.  The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.  Additionally, the species or groupings of patentably indistinct species require a different field of search, e.g., employing different search strategies or search queries.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
There would be a serious search burden if all of the species were examined together because there is a great quantity of prior art directed to voice activity detectors using smoothing, signal-to-noise ratios, signal averaging, and upper and lower limits.  This great quantity of prior art would produce a serious search burden if all of the species were examined together due to variety of individual features that would have to be searched to encompass all of the described embodiments.  These individual features must necessarily be searched using different search terms and search strategy.  Moreover, there would be a serious examination burden if all of the species were examined together due the complexity of a rejection that would ensue.  A reference for a first species might not be likely to be relevant for a second species, so that numerous different individual combinations of references would generally be required to address all of species.  Accordingly, there would be a serious search and examination burden if all of the patentably distinct species were examined together.  
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        July 23, 2021